Citation Nr: 1741856	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a bilateral foot disability, to include pes planus (flat feet).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2015, the Veteran testified before the undersigned at a videoconference hearing in San Antonio, Texas.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in October 2015 and February 2017, on which occasions it was remanded for further development.  As the issue is being granted in full herein, the issue of compliance with the prior remand directives is moot, and will not be discussed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's bilateral foot disability, to include pes planus, had its onset in or is otherwise related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, to include pes planus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a bilateral foot disability, to include pes planus, have been met.  

The record contains a diagnosis of pes planus.  Thus, the Board finds evidence of a current disorder.  12/29/2014 VBMS, CAPRI, p. 72.  

The Veteran claims that at his last flight physical, the examiner told him that he has flat feet, but did not include it in the examination report because the Veteran would have been removed from active flight status.  06/29/2012 VBMS, VA 21-4138.  The Veteran is competent to report a contemporary diagnosis, and the Board finds his statements in this regard to be credible.  See Jandreau, 492 F.3d at 1377.  A January 1993 service treatment record reflects the Veteran's request for a refill of Motrin, which he contends was provided to treat his foot pain.  10/19/2012 VBMS, Medical-Government.  The Veteran further contends that in the late 1990s he was given custom orthopedic in-soles and medication to treat his flat feet and the associated pain.  06/29/2012 VBMS, VA 21-4138.  The evidence indicates that the Veteran's foot pain symptoms have been recurrent since that time, and the record demonstrates continued care for foot pain since 2004.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran's pes planus had its onset during his period of active service.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for a bilateral foot disability, to include pes planus, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


